Citation Nr: 0625687	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in June 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran was evaluated in March 1976, 
while on active duty for left knee pain, which was diagnosed 
as a very mild sprain and contusion.  Additionally, in a 
statement received by the RO in July 2003, K. B., who 
identified himself as a physical therapy assistant, wrote 
that the veteran injured his left knee in January 1977 and 
was diagnosed with a strained medial collateral ligament and 
a possible torn medial meniscus.  The veteran's wife, a 
nurse, also submitted a statement in support of her husband's 
claim, noting that the veteran had knee pain during service 
and that she treated him with "medications and wraps."  The 
Board further notes that medical evidence of record dated in 
recent years shows both left and right knee disabilities.  

In light of the evidence of the veteran's left knee injury 
during service and the current medical evidence of a left 
knee disorder, the Board finds that a VA examination is 
warranted to determine if the veteran's current left knee 
disability began during or is linked to any incident of 
service, to include trauma.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Turning next to the claim for service connection for a right 
knee disorder, the Board notes that the service medical 
records do not show, nor does the veteran contend, that there 
was a right knee injury or disease during service.  Rather, 
the veteran argues, in essence, that his left knee disability 
has caused his right knee disability.  Disability which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2005).  Moreover, secondary service connection may 
be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In view of the foregoing, the 
Board finds that, if the requested VA examination results in 
an opinion supporting the veteran's claim that his left knee 
disability is causally related to service, the VA examiner 
should address the question of whether the veteran's right 
knee disability was caused or aggravated by his left knee 
disability.  Id.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In view of the need to return the case to the RO 
for the reasons outlined above, the Board believes is 
appropriate to also direct that action be taken to remedy any 
inadequacy of notice under the holding in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 
codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  See also 38 C.F.R. § 3.159 
(2005).  

Proper notice should: (1) inform the 
claimant of the evidence and information 
that is necessary to establish 
entitlement to the claims for service 
connection for left and right knee 
disabilities, to include on a secondary 
basis; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claims.

Also, provide the appellant with 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a rating and an effective date 
if the claim for service connection for a 
left and/or right knee disability is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review, with particular 
attention paid to the March 1976 service 
medical record showing left knee sprain 
and contusion, and the statements from 
K.B. and the veteran's wife.  After 
reviewing the claims file and examining 
the veteran, the examiner is requested to 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that any left knee disability that is 
present began during service or is 
causally linked to any incident of or 
finding recorded during service.  

If, and only if, the examiner finds a 
current left knee disability that is 
etiologically linked to the veteran's 
active duty service, the clinician is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any right knee 
disability that is present was caused or 
aggravated by the veteran's left knee 
disability.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

3.  The RO should then readjudicate the 
claims for service connection for left 
and right knee disabilities.  If either 
of the benefits sought on appeal remains 
denied, furnish the veteran and his 
representative an appropriate 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the case should be returned to the Board, 
if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


